 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                      TACOMA DIVISION
 8

 9    JAMES M. BLACK,                                        C16-5058 RSM
        Plaintiff,
10
      vs.
11
      COMMISSIONER OF SOCIAL SECURITY,                       ORDER FOR ATTORNEY FEES
12      Defendant.

13
            The court finds and orders an attorney fee of $16,084.50 pursuant to 42 U.S.C. § 406(b).
14
     The attorney fee of $1,552.77 allowed pursuant to the Equal Access to Justice Act will be refunded
15
     to Plaintiff upon counsel’s receipt of the allowed 406(b) fee awarded.
16
            Dated this 12th day of April 2019.
17

18

19
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
20

21

22
 1   Presented by:

 2   s/ Kevin Kerr
     KEVIN KERR, WSB #47715
 3   Schneider Kerr Law Offices
     PO Box 14490
 4   Portland, OR 97293
     (503) 255-9092
 5   kevinkerr@schneiderlaw.com

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
